Citation Nr: 0614383	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee injury.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to August 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2006. A transcript of the hearing is associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran has not been afforded a 
VA examination to determine the etiology of his current right 
knee disability, and that a VA medical opinion concerning the 
etiology of the disability has not been obtained.

In a compensation case, VA is required to provide a medical 
examination or obtain a medical opinion if the record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability, and establishes that the veteran suffered an 
injury or disease in service, and indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2005); see 
also Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the evidence shows a current (post-service) diagnosis 
of right anterior cruciate ligament deficiency.  The evidence 
also shows that the veteran underwent anterior curciate 
ligament reconstruction with meniscectomy in November 1993.  
The veteran's service medical records show that in March 
1988, the veteran was seen for right knee pain with no 
history of trauma and was assessed with mild chondromalacia 
patellae.  The veteran was also seen in July 1989 with 
complaints that his right knee had locked up on him.  He was 
assessed at that time with a possible medial meniscus tear.  
The last time the veteran was treated for his knee while in 
service was in April 1991, after twisting his knee while 
running.  The assessment made at that time was right knee 
strain.

Here, as in Charles, the record contains evidence of an 
injury to the veteran's right knee in service.  The record 
also contains competent evidence of a current disability of 
the right knee that may be related to the in-service injury.  
Therefore, a VA examination and medical nexus opinion are 
necessary with respect to this claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his right knee disability 
during the period of this claim or the 
identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the veteran and his 
representative and request that they 
submit the outstanding evidence.

3.	Then, the veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his present 
right knee disorder.  The claims folder 
must be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
any currently present disorder of the 
right knee as to whether there is a 50 
percent or better probability that such 
disorder is related to the veteran's 
military service.  The examiner should 
also provide the rationale for all 
opinions expressed.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the veteran's right knee 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be provided a 
supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





